Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 10/16/19 and Applicant’s response filed 7/15/22 are acknowledged and have been entered.

2.  Applicant's election without traverse of Group I and species of method steps and ingredients as recited in independent claim 137, wherein the protein antigen is a tumor antigen (claim 140), the combination of synthetic nucleic acids comprises one or more nucleic acid molecules of a cDNA library (claim 141), the cell has been or is incubated with an activating or stimulating agent prior to or simultaneously with introducing the combination of synthetic nucleic acid molecules into the cell (claim 153), the cell does not express a classical MHC molecule (claim 156), and the cell is a test cell and the method further comprises the steps recited in claim 160 in Applicant’s response filed 7/15/22 is acknowledged. 

Claims 137, 138, 140-156 and 160 read on the elected species.

Accordingly, claims 139, 157-159 and 164-168 (non-elected species of Group I) and claims 161-163 and 169-178  (non-elected Groups II-VIII) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  (Although Applicant has stated that claims 137-160, 164 and 166-168 are encompassed by the elected species, Applicant has not elected the method steps that appear in 139, 157-159 and 164-168 for initial search and examination (see response filed 7/15/22 on pages 8-10), and they are therefore withdrawn).

Claims 137, 138, 140-156 and 160 are presently being examined as they read upon the elected species and also upon pathogenic antigen(s).

3.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms BIACORE, PERCOLL, FICOLL, CYNABEADS and CLINIMACS which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
  
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 144-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 144 recites the limitation “the…combination of encoded protein antigens is present in orthogonal pools” at line 2 or “each of said orthogonal pools comprising…encoded protein antigens” at lines 3-4 or “encoded protein antigen is the same in at least two orthogonal pools” at line 5.  There is insufficient antecedent basis for these limitations in the claim in the context of instant base claim 137, as the combination of encoded protein antigens are present inside the cell into which the synthetic nucleic acid molecules encoding them are introduced, but they are not present in pools.  In addition, as this is the case, it is not clear what is meant.  There is no combination of encoded protein antigens in instant base claim 137 that are present in pools, and thus it is also not clear what is meant.  Instant claim 145 is included in this rejection because it depends upon claim 144.

     b)  Claims 146 and 147 are indefinite in the recitation of “that is performed in an array” and “wherein the array is an addressable or spatial array”, respectively, because it is not clear what is meant, i.e., which step of “a”, “b” and/or “c” is meant, and thus the metes and bounds of the claim are not clear. 

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 137, 138, 140, 148, 149, 151, 152 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Millo et al (J. Imm. Meth. 2007, 322: 128-136, IDS reference) in view of US20180306805 A1 (priority to at least 6/08).

Millo et al teach the method recited in instant independent claim 137 (save for the step of an additional antigen-encoding synthetic nucleic acid molecule besides the one encoding UL40) as well as the peptide epitope identified by said method that is recited in instant independent claim 137. Millo et al teach co-transfecting HLA-E and CMV-derived UL40 into a cell line (human HEK-293 or HeLa cell line), eluting HLA (human MHC)-bound endogenous peptides from HLA/peptide complexes, separating the endogenous peptides, and identifying the peptides by sequencing using MS/MS.  Millo et al teach that a UL40-derived peptide was present in the double transfected HEK-293 cell, but not in the non-transfected, parental ones.  Millo et al teach that their approach provides a versatile and sensitive method for direct identification of MHC class I binding peptides that derive from different pathogen or tumor-associated antigens.  Millo et al teach that HLA-E can present peptide antigens for TCR recognition.  Millo et al teach that another method of endogenous HLA binding peptide isolation that involves using a cell lysate and affinity isolation of the HLA/peptide complexes is disadvantageous in that it involves more downstream processing due to contaminating proteins from the cell lysate that are not HLA/peptide complexes (see entire reference, especially abstract, last paragraph of reference, section 3 at first three paragraphs, scheme 1, page 129 at col. 1, 2nd full paragraph).  

Although Millo et al teach introducing a nucleic acid sequence encoding an viral antigen protein into a cell, Millo et al do not teach introducing a combination of synthetic nucleic acid molecules encoding different tumor or pathogen antigens into the cell.

US20180306805 A1 discloses an improved method of identification of peptide ligands from tumor versus non-tumor cells, whereby the method comprises transfecting the tumor gene of interest into a cell line having a soluble (transfected) class I MHC molecule of interest (wherein the soluble HLA of interest is expressed by also transfecting a nucleic acid sequence that encodes the soluble HLA class I molecule of interest), culture of the cell in a hollow fiber bioreactor unit allowing cells to secrete the soluble HLA class I/endogenously processed peptide complexes, affinity purification of soluble MHC/peptide complexes comprising the MHC molecule of interest and the endogenously processed tumor peptides, reverse phase HPLC fractionation of the said peptides, use of nano-electrospray capillary, quadrupole mass spectrometry  with a time-of-flight (TOF) detector, with tandem MA sequencing for determining the amino acid sequences of the peptides.  US20180306805 A1 discloses that this method overcomes the disadvantages of the prior art methods in relation to the quantity and purity of MHC molecules produced because the cells producing the MHC do not need to be detergent lysed or killed in order to obtain the MHC molecule. In this way, the cells remain alive and continue to produce MHC, while problems of purity are overcome because the only MHC molecule secreted from the cell is the one that has been specifically constructed to be secreted.  Thus, transfection of nucleic acid encoding the secreted MHC molecule into cells provides a method of obtaining a highly concentrated form of the transfected MHC molecule as it is secreted from the cell and minimizes downstream processing.  US20180306805 A1 discloses determining the class I MHC-binding-and-eluted peptides that are present in the tumor cell (in this instance the tumor cDNA-transfected cell) that are not present in the non-tumor cell (in this instance the cell line not transfected with the tumor cDNA) as comparative analysis.  US20180306805 A1 discloses that there is a great need to identify and characterize the unique peptide ligands bound by particular MHC molecules on tumorigenic or pathogen-infected cells and the information may be used for the development of antibody and T cell based immune-therapeutics.  US20180306805 A1 discloses that their method of epitope discovery can be used on cells infected with intact pathogens, cancerous cells or cell lines, or cells into which a particular cancer, viral or bacterial gene has been transferred  (See entire reference, especially Figure 2, [0010],  [0026], [0031], [0032], [0035]-[0038], [0040], [0041], [0043], [0048], [0050], ]0053], [0054], [0090], [0091][0109], claims 2, 3, 13-19).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have transfected additional encoding nucleic acid molecules for additional protein antigens of interest, viral or tumor, in the method disclosed by US20180306805 A1 and to have transfected HLA-E encoding nucleic acid sequence as well.   

One of ordinary skill in the art would have been motivated to do this in order to discover endogenously produced peptides from additional protein antigens, tumor or pathogen-derived, that bind to HLA-E as candidate peptides for immunotherapy of tumors or infections, with the advantage of making the soluble HLA-E molecules residing in terms of purity, less downstream processing, higher yield, ability to produce them in cells expressing other HLA types, retention of the transfected cells in cell culture producing more HLA/peptide complexes.

One of ordinary skill in the art would also have been motivated to do this in order to avoid obtaining peptides that are bound to other HLA class I molecules such as are inherent in the primary art reference method, as is evidenced by evidentiary reference Cellosaurus HEK293 that evidences that the HEK393 cell used by the primary art reference expresses endogenous HLA molecules.  Evidentiary reference Cellosaurus HeLa evidences that the HeLa cell line also used by the primary art reference expresses endogenous HLA molecules. 

One of ordinary skill  would have had a reasonable expectation of success, particularly in light of the disclosure of US20180306805 A1 that entire viral or tumor HLA-E binding repertoires can be probed, the teaching of Millo et al that that HLA-E can present peptide antigens for TCR recognition, as well as demonstration by both methods that endogenous peptides from HLA class I molecules expressed on a cell surface can be identified, including comparatively. 

Instant dependent claim 160 is included in this rejection because the control cell of either of the art references were not contacted with the endogenously processed peptides, either by transfection of nucleic acid encoding them or by peptide pulsing, while both references teach or disclose comparative ligand analysis between the test and control cells to discover endogenously processed peptides unique to the test cell.

Instant dependent claim 151 is included in this rejection because the instant specification discloses at [0018] that In some embodiments, the artificial APC is genetically or recombinantly engineered to express the MHC-E (HLA-E) molecule, and at [0091] discloses that normally, an aAPC is a cell line that lacks expression of one or more of an MHC molecule, stimulatory or costimulatory molecules, Fc receptor adhesion molecules, and/or the ability to produce or secrete cytokines.  Thus, the instant specification does not disclose a limiting definition for artificial antigen presenting cell, and as the cell lines of the primary art reference were transfected to generate expression of HLA-E and the cells of the secondary art reference were transfected to generate expression of soluble HLA class I molecules, the art reference cells meet the artificial antigen presenting cell claim limitation.

10.  Claims 150 and 153-156 are rejected under 35 U.S.C. 103 as being unpatentable over Millo et al (J. Imm. Meth. 2007, 322: 128-136, IDS reference) in view of US20180306805 A1 (priority to at least 6/08, of record) as applied to claims 137, 138, 140, 148, 149, 151, 152 and 160 above, and further in view of DiBrino et al (Proc. Natl. Acad. Sci. USA, 1993, 90: 1508-1512), Zemmour et al (J. Immunol. 1992, 148: 1941-1948), and Coupel et al (Blood, 2007, 109: 2806-2814). 

The teachings and combination of Millo et al in view of US20180306805 A1 have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the cell is incubated with IFN-gamma, wherein the incubating increases the expression of the MHC-E (HLA-E) molecule on the surface of the cell as compared to expression in the absence of interferon gamma.

DiBrino et al teach transfecting the human plasma cell line Hmy2.C1R with an HLA class I gene in order to elute and sequence endogenous peptides bound to the HLA class I molecule of interest (see entire reference, especially abstract and “Cells” section of Methods).

Zemmour et al teach that the Hmy2.C1R mutant B cell line is widely used as a transfection recipient in functional studies of class I MHC genes and that the cell line is HLA-A negative, with a very small percentage retention of HLA-B35 and HLA-Cw4.   Zemmour et al teach that the HLA-A2 gene is not transcribed (i.e., HLA-A2-encoding gene is repressed and the cell does not express a subset of the classical MHC class I molecules, meeting the claim limitations in instant dependent claim 156) (see entire reference, especially abstract and introduction sections).

Coupel et al teach that HLA-E is basally expressed by B cells and macrophages  as well as on endothelial cells.  Coupel et al further teach that IFN-gamma, IL-1 and/or TNF- can up-regulate the cell surface expression of HLA-E and induce the release of soluble HLA-E (see entire reference, especially abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the Hmy2.C1R cell line taught by DiBrino et al and Zemmour et al (that does not express HLA-E) or B cells (that do express HLA-E basally)  taught by Coupel et al as the cell line in which to express HLA-E and tumor or pathogen-derived antigens, and to have up-regulated expression of HLA-E by incubating the cells with IFN-gamma, IL-1 and/or TNF- as taught by Coupel et al either prior to or simultaneously with transfection (transfection with nucleic acid molecules encoding both HLA-E and tumor or pathogen antigens in the first instance, transfection with tumor or pathogen antigens in the second instance).  

One of ordinary skill in the art would have been motivated to do this in order to produce an increased yield of HLA-E/endogenously processed tumor or pathogen-derived antigen peptides using a widely used transfection recipient cell line, and with a reasonable expectation of success.9.  
9.  Claims 150 and 156 are rejected under 35 U.S.C. 103 as being unpatentable over Millo et al (J. Imm. Meth. 2007, 322: 128-136, IDS reference) in view of US20180306805 A1 (priority to at least 6/08, of record) as applied to claims  137, 138, 140, 148, 149, 151, 152 and 160 above, and further in view of Celik et al 2016 (Immunogenetics, 2016, 68: 29-41, published 11/2015 online) as evidenced by Jae-Pil Jeon (Handbook of Pharmacogneomics and Stratified Medicine, 2014, 6.2.1).

The teachings and combination of Millo et al in view of US20180306805 A1 have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the cell is a B cell.

Celik et al teach transducing encoding regions for soluble HLA-E (sHLA-E) into HLA negative LCL 721.221 cells, extracting endogenously processed peptides from the HLA-E/peptide complexes, and sequencing the eluted peptides using reverse phase chromatography HPLC coupled to a mass spectrometer.  Celik et al teach that HLA-E presents a diverse set of peptides in the absence of class I leader peptides (see entire reference, especially Large-scale production of sHLA-E and Sequencing of sHLA-E derived peptides sections, 1st paragraph of Results section).  

Evidentiary reference Jae-Pil Jeon teaches that LCLs (such as the 721.221 cells taught by Celik et al) are EBV-transformed B cells (see entire reference at section 6.2.1).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the 721.221 cells taught by Celik et al as the cell in the method of the combined references.

One of ordinary skill in the art would have been motivated to do this in order to produce a cell that expresses HLA-E that is able to bind a diverse set of endogenously processed (transfected) tumor or pathogen-derived peptides, as the cells of the combined references teach or disclose that the cells used express endogenous HLA class I molecules, while the teaching of Celik et al requires that the cell not express endogenous HLA class I molecules that can be a source of endogenous peptides that bind to HLA-E.  One of ordinary skill in the art would have had a reasonable expectation of success as Celik et al expressed soluble HLA-E in large scale production in cells devoid of endogenous HLA class I expression and sequenced the endogenously bound peptides, similar to the large scale production of soluble HLA class I molecules in the US20180306805 A1 reference of the combined references, while Celik et al teach that HLA-E binds to a diverse set of endogenously processed peptides in the absence of class I leader peptides (inherent in endogenously expressed HLA class I molecules) in an HLA class I negative cell line.

11.  Claims 141-143 are rejected under 35 U.S.C. 103 as being unpatentable over Millo et al (J. Imm. Meth. 2007, 322: 128-136, IDS reference) in view of US20180306805 A1 (priority to at least 6/08, of record) as applied to claims 137, 138, 140, 148, 149, 151, 152 and 160 above, and further in view of Yu and Restifo (J. Clin. Invest. 2002, 110(3): 289-294). 

The teachings and combination of Millo et al in view of US20180306805 A1 have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the combination of synthetic nucleic acids comprises one or more nucleic acid molecules of a cDNA library.

Yu and Restifo teach that a variety of techniques have been applied to identify tumor antigens recognizable by tumor-specific T cells, while none has been more successful than an approach that uses transient transfection of pools of genes from a tumor-derived cDNA library.  Yu and Restifo further teach that HPLC and tandem mass spectrometry can now be used to identify target peptides that are eluted from MHC complexes expressed on tumor cell membranes and characterized directly.  Yu et al discuss melanoma (see entire reference, especially paragraph spanning pages 289-290 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have transfected the cells of the combined references with cDNA libraries from any tumor cell of interest, including from a melanoma such as is taught by Yu et al.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, in order to assess multiple large numbers of tumor antigen peptides.

12.  Claims  144-147 are rejected under 35 U.S.C. 103 as being unpatentable over Millo et al (J. Imm. Meth. 2007, 322: 128-136, IDS reference) in view of US20180306805 A1 (priority to at least 6/08, of record) as applied to claims 137, 138, 140, 148, 149, 151, 152 and 160 above, and further in view of Castelli et al (Eur. J. Immunol. 1998, 28: 1143-4454) and Liu et al (Exp. Hematol., 2003, 31: 11-30).

The teachings and combination of Millo et al in view of US20180306805 A1 have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the combination of synthetic nucleic acid molecules or peptides eluted from HLA-E is present in orthogonal pools comprising at least two or more different synthetic nucleic acid molecules or peptides eluted from HLA-E, nor wherein the method is performed in an addressable array.

Castelli et al teach transfecting a tumor cDNA library into COS-7 cells that were also transfected with the HLA-A3.1 encoding gene of interest, wherein the library was divided into cDNA pools (see entire reference, especially section 2.2).  

Liu et al teach combinatorial peptide library methods as high throughput approaches to studying limitless biological targets.  Liu et al teach that combinatorial libraries offer an elegant approach to screen large libraries.  Liu et al further teach the use of intact cells to screen solid support peptide libraries, and that examples of the applications of combinatorial libraries to the field of immunobiology include cell surface ligand  identification, T cell epitope mapping and MHC molecule anchor residue determination and vaccine development.  Liu et al teach that unknown T cell epitope peptides can also be probed in an unbiased manner using peptide libraries, as the peptides recovered are capable of acting as immunogens…  Liu et al teach that another group tested the ability to identify T cell epitopes by directly probing CTLs with peptide libraries. Liu et al teach that the libraries may be spatially addressable parallel libraries or the orthogonal partition approach may be used.  Liu et al teach DNA or peptide arrays (see entire reference, e.g., abstract, Table 1).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have transfected the cells of the combined references with overlapping  (orthogonal) or spatially addressable parallel nucleic acid specificities (i.e., encoding the protein antigens of interest) that result in orthogonal or spatially addressable peptide pools. 

One of ordinary skill in the art would have been motivated to do this in order to assess multiple large numbers of tumor antigen peptides using high throughput combinatorial approaches.  One of ordinary skill in the art would have had a reasonable expectation of success in doing so, as Liu et al teach that combinatorial approaches are high throughput methods for studying large libraries and that they may be applied to the field of immunobiology to identify T cell epitopes (i.e., MHC binding peptides) and also teaches that library approaches include spatially addressable parallel libraries or the orthogonal partition approach, while Castelli et al teach portioning a cDNA tumor library into cDNA pools prior to co-transfection into cells containing the HLA class I gene of interest. 

Instant claim 145 is included in this rejection with regard to the limitation “in at least two orthogonal pools comprising the same peptide” since an orthogonal peptide pool necessarily inherently comprises at least one same peptide, as is evidenced by evidentiary reference Wolfe, P (Curr. Opin. Drug Discov. Devel. 2009: 1-18) (section 2.3 at the first paragraph).

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644